     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Paterno C. Jurani, Esq.
 3   Nevada Bar No. 8136
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964 - Fax (702) 946-1345
     pjurani@wrightlegal.net
 6   Attorneys for Plaintiff, Christiana Trust, a Division of Wilmington Savings Fund Society, FSB,
 7   not in its individual capacity but as Trustee of ARLP Trust 3

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   CHRISTIANA TRUST, A DIVISION OF                     Case No.: 2:17-cv-02965-RFB-NJK
     WILMINGTON SAVINGS FUND SOCIETY,
11   FSB, NOT IN ITS INDIVIDUAL CAPACITY
     BUT AS TRUSTEE OF ARLP TRUST 3,                      STIPULATION AND ORDER TO
12                                                        STAY LITIGATION PENDING
13                  Plaintiff,                            STATE COURT QUIET TITLE
            vs.                                           ACTION
14
     BOULDER CREEK HOMEOWNERS
15   ASSOCIATION,
16
                    Defendant(s).
17          Plaintiff, Christiana Trust, a Division of Wilmington Savings Fund Society, FSB, not in
18   its individual capacity but as Trustee of ARLP Trust 3 (hereinafter “Christiana Trust”) and
19   Defendant, Boulder Creek Homeowners Association (hereinafter “HOA”) (collectively, the
20   “Parties”), by and through their respective counsel of record, hereby stipulate as follows:
21          WHEREAS, on August 3, 2015, Christiana Trust filed a Complaint for Quiet Title
22   against SFR Investments Pool 1, LLC in the Eighth Judicial District Court, Clark County
23   Nevada, Case No. A-15-722537-C (the “Quiet Title Action”) related to a non-judicial
24   homeowner’s association foreclosure sale (“HOA Sale”) conducted on a Property pursuant to
25   NRS Chapter 116.
26          WHEREAS, this lawsuit involves a Wrongful/Defective Foreclosure claim and other
27   claims related to the HOA Sale.
28          WHEREAS, the Quiet Title Action currently has a close of discovery of December 14,



                                                 Page 1 of 3
 1   2018, and a dispositive motion deadline of January 14, 2019.
 2          WHEREAS, the Parties seek to reduce litigation fees and costs and conserve both the
 3   parties’ and the Court’s time and resources.
 4          WHEREAS, the Parties agree that a stay of the instant matter will not result in damages,
 5   prejudice, or hardship to any party and is likely to save the Court and Parties significant
 6   resources, including fees, costs, and time which would surely be expended if litigation were
 7   required to continue. See Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d
 8   1059, 1066 (9th Cir. 2007) (setting forth factors relevant to a stay).
 9   ///
10   ///
11   ///
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    Page 2 of 3
 1          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 2   that this case shall be stayed pending resolution of the Quiet Title Action.
 3          IT FURTHER STIPULATED AND AGREED that the stay may be lifted by stipulation
 4   of the Parties or by motion.
 5   DATED this 26th day of November, 2018.              DATED this 26th day of November, 2018.
 6   WRIGHT, FINLAY & ZAK, LLP                           TYSON & MENDES LLP
 7
     /s/ Paterno C. Jurani, Esq.                         /s/ Margaret E. Schmidt, Esq.
 8   Dana Jonathon Nitz, Esq.                            Thomas E. McGrath, Esq.
     Nevada Bar No. 0050                                 Nevada Bar No. 7086
 9   Paterno C. Jurani, Esq.                             Margaret E. Schmidt, Esq.
     Nevada Bar No. 8136                                 Nevada Bar No. 12489
10
     7785 W. Sahara Avenue, Suite 200                    3960 Howard Hughes Parkway, Suite 600
11   Las Vegas, Nevada 89117                             Las Vegas, Nevada 89169
     Attorneys for Plaintiff, Christiana Trust, a        Attorneys for Defendant, Boulder Creek
12   Division of Wilmington Savings Fund                 Homeowners Association
13   Society, FSB, not in its individual capacity
     but as Trustee of ARLP Trust 3
14
15
16
                                                    ORDER
17
            IT IS SO ORDERED.
18                     4th day of __________
                                  December, 2018.
            DATED this ___
19
20                                                   RICHARD F. BOULWARE, II
21                                                   UNITED STATES DISTRICT JUDGE
                                                     Date:
22   Respectfully submitted by:
23   WRIGHT, FINLAY & ZAK, LLP
24
     /s/ Paterno C. Jurani, Esq.
25   Paterno C. Jurani, Esq.
     Nevada Bar No. 8136
26
     7785 W. Sahara Avenue, Suite 200
27   Las Vegas, Nevada 89117
     Attorneys for Plaintiff, Christiana Trust, a Division of Wilmington Savings Fund Society, FSB,
28   not in its individual capacity but as Trustee of ARLP Trust 3



                                                    Page 3 of 3
